                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

    HARMONY HAUS WESTLAKE,                     §
    L.L.C., LING ZHOU, AND FENGLIN             §
    DU                                         §
                                               §
                        Plaintiffs,            §
                                               §
    v.                                         §   CIVIL ACTION NO. 1:20-CV-486-XR
                                               §
                                               §
    PARKSTONE PROPERTY OWNERS
                                               §
    ASSOCIATION, INC.
                                               §
                        Defendant.             §

                   DEFENDANT’S RESPONSE TO PLAINTIFFS’ SECOND
                    MOTION FOR TEMPORARY RESTRAINING ORDER
                          AND PRELIMINARY INJUNCTION

             Parkstone Property Association, Inc. (“Parkstone”) makes the following response

to Plaintiffs’ Second Motion for Temporary Restraining Order and Preliminary Injunction

[Dkt. No. 13] and would show as follows:

                                        INTRODUCTION

             Plaintiffs’ second request for injunctive relief is not merely without merit; it is

absurd. The alleged threat against which Harmony Haus1 now seeks protection comes not

from Parkstone but from Harmony Haus’ fellow plaintiffs, Zhou and Du, who have

threatened it with eviction. There is no order against Parkstone that would stop Zhou and

Du from doing whatever they feel they need to do to protect themselves from the

consequences of Harmony Haus’s actions.




1 Except when otherwise specified differently, Harmony Haus or Plaintiffs refer
collectively to all of the parties.

1        -   DEFENDANT’S RESPONSE TO PLAINTIFFS’ SECOND MOTION FOR INJUNCTIVE
             RELIEF
        Moreover, if Zhou and Du are threatening eviction only because of their fear of

fines being imposed by Parkstone, there is nothing the Court can do to help without a final

trial. Plaintiffs ask that Parkstone be enjoined from “enforcing” the fines it has imposed,

but that simply means not collecting the fines through litigation. An injunction against

filing suit to collect the fines would not change the fact that as long as Harmony Haus

continues to violate the Declaration fines will continue to be imposed and Zhou and Du

will face an ever-escalating financial risk. The only way this Court could relieve the threat

before too many more fines are accrued would be an expedited trial, but if the Court

chooses an expedited trial then the TRO is unnecessary.

        The conflicting claims by Harmony Haus that (1) it cannot comply with the parking

restrictions and (2) it is not sure it is violating the parking restrictions are further

absurdities. At page 6 of the Motion Harmony Haus claims that it “cannot (1) keep eight

vehicles in the driveway and garage” as part of its argument that an accommodation is

necessary. But it then complains that “Defendant has refused to provide any evidence as

to the basis for its allegations of alleged violations . . . thereby effectively forcing

Defendant [sic] to litigate this issue.”2 Whatever its complaints about the details,

Harmony Haus knows that it is in constant violation of the parking restrictions because

the ongoing violations are the entire basis for its accommodation request and current

lawsuit.

        In addition, the threat of eviction is one that Harmony Haus controls; all it needs

to do to avoid eviction, according to the text it attached, is “either stop the parking

violations immediately or pay the fines” in the words of Zhou. The problem in this case is


2This statement is false. Plaintiffs were provided with specific details showing detailed
vehicle information. (Plaintiffs’ Amended Motion, Ex. C, June 5, 2020 letter).

2   -   DEFENDANT’S RESPONSE TO PLAINTIFFS’ SECOND MOTION FOR INJUNCTIVE
        RELIEF
not the fines; it is Harmony Haus’ defiance of this Court’s Judgment requiring it to comply

with the parking restrictions in the Declaration.

        The final absurdity is Harmony Haus’s claim that the alleged impossibility of

keeping only four cars on the street for more than 12 hours does not come from the fact

that 12 adult men with their individual cars is too many for this house and neighborhood,

but rather, from this pandemic. Harmony Haus has never complied with the parking

restrictions, so blaming the pandemic for its current predicament does not make any

sense at all. The Second Motion for Temporary Restraining Order should be denied.

                                          FACTS

        This Court’s Judgment in Case No. 1-19-CV-1034-XR explicitly requires that

Plaintiffs and the residents of its sober living home on 2105 Real Catorce (also collectively

referred to as Harmony Haus) comply with the existing rules of conduct for those who

live in the neighborhood contained in the Declaration of Covenants, Conditions and

Restrictions for the neighborhood. The Court wrote:

              The remaining provisions, including the noise and nuisance
              provision (Section 2.8) and parking provision (Section 2.11)
              remain in effect, and Defendant may enforce those if there are
              violations, though any such enforcement must be applied in
              an evenhanded manner that treats handicapped and non-
              handicapped residents alike.

(Findings of Fact and Conclusions of Law 1:19-cv-01034-XR, ECF No. 29 at p. 12).

Harmony Haus ignored this from the beginning, and now Harmony Haus, using the

current Covid-19 healthcare emergency as an excuse, wants the Court to enjoin Parkstone

from doing what the Court explicitly permitted.3


3Harmony Haus admits in its Amended Motion and Amended Complaint that the stay-
at-home orders it originally used to justify its accommodation request are expiring and
may not be renewed, but argues that the broader healthcare emergency justifies an

3   -   DEFENDANT’S RESPONSE TO PLAINTIFFS’ SECOND MOTION FOR INJUNCTIVE
        RELIEF
        Harmony Haus is not the first resident to ignore the 12-hour parking restriction,4

and violation notices and fines have been imposed from time to time in the past, prior to

Harmony Haus’s tenancy. After Harmony Haus arrived, its bad example caused an

increase in parking violations. When this Court entered its Judgment in the prior lawsuit

Parkstone decided to finally implement a long-discussed plan (contemplated since 2015,

but not effectuated because violations were relatively few) to make its violation notices

and fines standardized (through a fining schedule applicable to all violations) and more

descriptive and easier to understand. This did not create any stricter rule, it simply

standardized the enforcement protocol and made the restrictions more transparent and

user-friendly.

        Harmony Haus admits in its Amended Complaint that almost immediately after

the Judgment in the prior suit was entered it began violating the Declaration with respect

to parking.5 When Parkstone began issuing violation notices to Harmony Haus (at the

same time Parkstone was continuing to issue violation notices to other neighborhood

offenders), Harmony Haus invoked Covid-19 as an excuse to demand a blanket waiver of

all parking restrictions. Parkstone offered Harmony Haus an alternative accommodation

that would waive the 12-hour street parking limit for up to four cars as long as the

driveway and garage are full but Harmony Haus rejected that offer and filed this lawsuit

without making any counter-proposal. It has now accumulated approximately 300 plus




accommodation as well. (Amended Motion at pp. 4-5). The request was unreasonable
even with the stay-at-home orders were in place, so the changing circumstances have no
effect on this Response.
4 Most of the facts in this section are taken from the Declaration of Brian Pye, attached as

Exhibit 1.
5 Amended Complaint at ¶ 6 – it is notable that Harmony Haus never claims it did not

violate the Declaration; only that enforcement was somehow discriminatory.

4   -   DEFENDANT’S RESPONSE TO PLAINTIFFS’ SECOND MOTION FOR INJUNCTIVE
        RELIEF
violations of the 12-hour parking rule since this Court’s prior Judgment, making it by far

the worst violator in the neighborhood.6 The most recent violation letter (Plaintiffs’

Response, Exhibit C at p. 14 – 17), includes license plate and other detailed automobile

information for the 68 violations it covers as requested by the owners Zhou and Du.7

However, the problem is not ignorance, the problem is an unwillingness to play by the

same rules as everyone else in the neighborhood.

                                         ARGUMENT

I.       Harmony Haus’ “Background Facts” are mostly wrong.

           Harmony Haus’ claims about the facts simply do not make sense. Taking up the

key assertions in order:

           “except when certain residents had grounds for leaving the Residence that
           qualified as permissible under the order, they could not take any measures to move
           their vehicles elsewhere for purposes of complying with Defendant’s parking
           restrictions.” (Amended Motion at p. 4-5)

All legal restrictions from Governor Abbott on residents coming and going expired before

this lawsuit was filed and local orders cannot supersede state orders. Moreover, the

suggestion that it would be unsafe for residents to leave the house long enough to move a

car contradicts the stay-at-home orders themselves, for they permitted outdoor activities

so long as social distancing was maintained.8 With restrictions lifting across Texas, the

violations continue further showing Covid-19 is not the reasons for the parking violations.

Furthermore, if Harmony Haus residents truly were home-bound with no ability to leave


6
  See Exhibit 1 as well as the June violation letter provided in Plaintiff’s Response, Exhibit
C at p. 14-17.
7 Because the owners are responsible for all violations they receive the notices and

information. Parkstone assumes they share this with Harmony Haus.
8 See generally

https://www.austintexas.gov/sites/default/files/files/document_96DEBEEC-E581-
05E0-8A3D444404948A84.pdf at p. 5.

5    -     DEFENDANT’S RESPONSE TO PLAINTIFFS’ SECOND MOTION FOR INJUNCTIVE
           RELIEF
the home in order to move vehicles, it would be very easy for all 12 cars to occupy the

garage (two spaces) and the driveway (six spaces), leaving only four cars on the street –

the exact accommodation the Parkstone offered and Harmony Haus refused to accept,

instead demanding a full and unconditional waiver of all parking restrictions.

        With respect to Harmony Haus’ next assertion:

        “Plaintiffs cannot . . . keep eight vehicles in the driveway and garage in any event.”
        (Amended Motion at p. 6).

This is not true. The second/fifth photographs in Exhibit C to the Amended Motion shows

six cars can fit in the driveway. The residence has a two-car garage and since two plus six

equals eight it is evident Harmony Haus can keep eight vehicles in the driveway and

garage. Here is yet another picture easily showing six cars can fit in the driveway:




6   -   DEFENDANT’S RESPONSE TO PLAINTIFFS’ SECOND MOTION FOR INJUNCTIVE
        RELIEF
In any case room in the driveway is not the problem. The following photograph, taken as

recently as June 5, 2020, shows that there is only one car in the driveway and three on

the street.




Harmony Haus is not even trying to follow the parking restrictions but the reason is not

Covid-19; the reason is just that its owner and residents do not like to be told what to do.

Incidentally, the above photograph also destroys Harmony Haus’s assertions that most

or all of is residents are isolated at home still from Covid-19 as this was taken on a weekday

afternoon.

        Harmony Haus also claims it “cannot . . . (2) move all the vehicles in and out of the

driveway every time a resident has to leave.” (Amended Motion at p. 6). This cannot be

literally true since there is no physical impediment to moving the cars. More important,

moving cars should not be more than an occasional inconvenience according to Harmony

Haus’ own claims. Harmony Haus claims that many employers of its residents remain

closed, that “many of the Residents have had to take contract work and therefore work at

home,” and that “several” residents must remain in the house for their own safety.


7   -   DEFENDANT’S RESPONSE TO PLAINTIFFS’ SECOND MOTION FOR INJUNCTIVE
        RELIEF
(Amended Motion at pp. 4-5). And in its latest request for accommodation (Amended

Motion, Exhibit F), Harmony Haus claims that in the earliest stages of recovery residents

“ride together with other residents and mentors.” With so many Residents unable to leave

the house, allegedly, it should be relatively easy to put their cars in the driveway and

garage so that Residents who need to drive can park on the street or in the two driveway

spots closest to the street.9 Thus, half of its residents can come and go without another

car ever being moved.

        With up to six cars able to come and go without another car moving it is clearly

untrue that, as Harmony Haus claims, it would:

        “literally have to close the Residence if . . . had to keep eight cars in the garage and
        driveway, which would prove completely unmanageable . . . .” (Amended Motion
        at p. 6).

The premise of Harmony Haus’ claim is that most of the residents are at home almost all

the time, meaning they should be able to spend a few minutes from time to time moving

cars if it proves necessary. After all, this is what every other resident of the neighborhood

must do.

        Nevertheless, if Harmony Haus were really interested in compliance nothing stops

it from exploring other options to try and follow the parking restrictions. For instance, it

could operate a shuttle or provide a van for the Residence to reduce the number of cars

parked on the street.

        The bigger question here still remains: why won’t Harmony Haus require its

residents to obey the parking restrictions? The answer must be that its profit goals require

it to treat the residents as pampered guests at a luxury hotel rather than as recovering


9 This would be consistent with Parkstone’s offer to allow 4 cars on the street for any
length of time.

8   -   DEFENDANT’S RESPONSE TO PLAINTIFFS’ SECOND MOTION FOR INJUNCTIVE
        RELIEF
addicts trying to learn, among other things, how to live as responsible members of the

community.

         The Court should note that parking was not the only persistent violation by

Harmony Haus. Many of the earlier fines imposed on Harmony Haus are not for

violations of the 12-hour parking rule. Sections 1.12 and 2.16 of the Declaration require

that all improvements, including exterior lighting fixtures and equipment, must be

approved by Parkstone prior to installation. Harmony Haus ignored this restriction for

quite some time and installed outdoor lighting so bright that neighbors complained. The

violation notice dated March 11, 202010 includes a violation of the outdoor lighting

restrictions. The March 18, 2020 notice11 observes that the outdoor lighting violation had

still not been rectified. By the time of the March 27, 2020 notice12 fines for the ongoing

outdoor lighting violation amounted to $2,275. Only after the third notice did Harmony

Haus finally turn off or remove the lights. Its problem was not that this was hard; its

problem was that only a financial penalty would persuade it to obey the rules.

II. Harmony Haus has failed to show any likelihood of success on the merits.

         Harmony Haus seeks a Temporary Restraining Order based only on the claimed

denial of its request for accommodation.13 Thus, the relevant likelihood of success on the

merits is for that accommodation claim. Not only has Harmony Haus failed to show any

likelihood of success on the merits as a matter of fact, it has not even pleaded a claim for

failure to accommodate that would withstand a Rule 12(b) Motion to Dismiss.




10 Amended Motion, Exhibit C at p. 3.
11 Amended Motion, Exhibit C at p. 5.
12 AmendedMotion, Exhibit C at p. 6.
13 Amended Motion at p. 1, “For purposes of this Motion, Plaintiffs need only address the

first of these issues” [i.e., failure to accommodate].

9    -   DEFENDANT’S RESPONSE TO PLAINTIFFS’ SECOND MOTION FOR INJUNCTIVE
         RELIEF
       To plead a claim for failure to accommodate under 42 U.S.C. § 3604(f)(3)(B) the

plaintiff must plead:

              (1) the plaintiff is a person with a disability within the
              meaning of the FHA or a person associated with that
              individual; (2) the plaintiff requested a reasonable
              accommodation for the disability; (3) the requested
              accommodation was necessary to afford the plaintiff an
              opportunity to use and enjoy the dwelling; and (4) the
              defendant refused to make the accommodation.

Hunt v. Aimco Properties, L.P., 814 F.3d 1213, 1225 (11th Cir. 2016)14 Harmony Haus has

not shown any likelihood of success on the merits because neither the Amended

Complaint nor the Amended Motion credibly alleges the second, third, and fourth

elements of its accommodation claim.

       Harmony Haus claims an accommodation with respect to parking is necessary for

Harmony Haus to use and enjoy the dwelling because of the consequences of the now

expired or locally loosened stay-at-home orders. As a result of these orders Harmony

Haus claims that its residents “could not take any measures to move their vehicles

elsewhere for purposes of complying with Defendant’s parking restrictions.”15 As shown

above this claim is not merely implausible but false. The parking rule may be

inconvenient, but “necessary” for purposes of Section 3604(f)(3)(B) means that without

the accommodation a disabled individual “likely will be denied an equal opportunity to


14 See also Astralis Condo. Ass'n v. Sec., U.S. Dept. of Hous. and Urb. Dev., 620 F.3d 62,
67 (1st Cir. 2010) [“To establish a prima facie case of failure to accommodate under the
FHAA, a claimant must show that he is handicapped within the purview of 42 U.S.C. §
3602(h) and that the party charged knew or should reasonably have known of his
handicap . . . . Next the claimant must show that he requested a particular accommodation
that is both reasonable and necessary to allow him an equal opportunity to use and enjoy
the housing in question . . . . Finally, the claimant must show that the party charged
refused to make the requested accommodation. 42 U.S.C. § 3604(f)(3)(B); Shapiro v.
Cadman Towers, Inc., 51 F.3d 328, 336 (2d Cir.1995).” (internal citations omitted].
15 Amended Complaint at ¶¶ 7 and 24.


10 -   DEFENDANT’S RESPONSE TO PLAINTIFFS’ SECOND MOTION FOR INJUNCTIVE
       RELIEF
enjoy the housing of [his] choice.”16 Given that many of the residents at Harmony Haus

never leave the house at all (according to Harmony Haus) taking the time to organize

parking so only the cars in frequent use are on the street or at the end of the driveway

cannot plausibly be so hard to do that it will deny the residents an equal opportunity to

enjoy the residence.

       Nor is this a situation of selective enforcement or targeting. As shown in Exhibit

1-A, numerous homeowners other than the Residence have been sent violation letters and

fined. Parkstone had also sent violation letters to the same homeowners for the Residence

for parking violations years before Harmony Haus ever arrived in the community.

       Separately, it is also evident from the Amended Complaint that the requested

accommodation is not reasonable. Harmony Haus requested that Parkstone “waive the

parking restrictions during the pendency of the shelter-in-place order.”17 It has now

expanded that request to last as long as Harmony Haus wants based on its decisions about

Covid-19. It is notable that Harmony Haus did not ask for some kind of partial or limited

waiver of the parking restrictions that might make it more convenient for its residents;

instead it demanded a complete waiver of all parking restrictions; in other words, the right

to put as many cars as it wants on the street for as long as it wants with no conditions and

no limitations.18 While the Fair Housing Act requires reasonable accommodations,

              some accommodations may not be reasonable under the
              circumstances and some may not be necessary to the laudable

16 Hollis v. Chestnut Bend Homeowners Ass'n, 760 F.3d 531, 541 (6th Cir. 2014).
17 Amended Complaint at ¶¶ 11 and 28.
18 The Court will recall that the accommodation requested in the original lawsuit was a

blanket waiver of all of the requirements in the Declaration without conditions or
restrictions, and that in the discussions leading up to trial Harmony Haus refused to even
explain why a blanket waiver of the Declaration requirements might be necessary or even
identify the particular requirements that concerned it. The request for a blanket waiver of
the parking rule is similar. Harmony Haus wants its own way and will never compromise.

11 -   DEFENDANT’S RESPONSE TO PLAINTIFFS’ SECOND MOTION FOR INJUNCTIVE
       RELIEF
              goal of inclusion. The requirement of reasonable
              accommodation does not entail an obligation to do everything
              humanly possible to accommodate a disabled person; cost (to
              the defendant) and benefit (to the plaintiff) merit
              consideration as well.

Bronk v. Ineichen, 54 F.3d 425, 429 (7th Cir. 1995). A blanket waiver of the parking

restriction is simply not reasonable, yet a blanket waiver is evidently the only thing

Harmony Haus will settle for.

       Because it wants carte blanche to park as it will, Harmony Haus complains that

Parkstone’s counter-offer to allow up to 4 cars on the street for more than 12 hours if the

driveway and garage are full19 is “unmanageable.”20 This is not true as shown above, but

in any case it is Harmony Haus’ burden to show that it requested a reasonable

accommodation in the first instance, not that it was offered an unreasonable alternative

to its unreasonable request. Harmony Haus never requested a reasonable

accommodation in the first place and it has therefore failed to state a claim for refusal of

a reasonable accommodation.

       Finally, the Amended Complaint admits that Parkstone did not “refuse to make the

requested accommodation.” What Parkstone did was propose an alternative, thus

initiating the “interactive process” required by the Fair Housing Act. Just as a housing

provider cannot cut off the interactive process by “stonewalling” an accommodation

request,21 so a person requesting an accommodation must at least wait until the request




19 Amended Complaint at ¶¶ 11 and 28.
20 Amended Complaint at ¶ 28.
21 See, e.g., Astralis Condo. Ass'n v. Sec., U.S. Dept. of Hous. and Urb. Dev., 620 F.3d 62,

69 (1st Cir. 2010) and Chavez v. Aber, 122 F. Supp. 3d 581, 597 (W.D. Tex. 2015).

12 -   DEFENDANT’S RESPONSE TO PLAINTIFFS’ SECOND MOTION FOR INJUNCTIVE
       RELIEF
is refused before they can state a claim for refusal to accommodate.22 In this case cutting

off the interactive process by filing suit and seeking emergency relief was particularly

wasteful because nothing about receiving violation notices interfered in any way with the

operation of the sober living home. When the Complaint was filed there had been no

enforcement action of any kind. Separately, Harmony Haus controls its own destiny –

either follow the parking restrictions or pay the fines.

III. Harmony Haus has not shown any threat of immediate irreparable harm.

       Harmony Haus argues that it will be irreparably harmed because if it “must pay

fines for unavoidable violations of parking restrictions during the pendency of the current

health crisis, they must inevitably close.” (Amended Motion at p. 10). As noted above,

violations are not “unavoidable.” They are just the result of Harmony Haus being

unwilling to make any effort to organize parking at the house in order to comply with the

Declaration. There is also still no evidence that Harmony Haus will eventually be

compelled to pay fines in the immediate future. Like other homeowners and residents

Harmony Haus has been sent violation notices, but no suit has been filed by Parkstone to

collect those fines and Harmony Haus has not alleged any other action by Parkstone that

creates any kind of immediate threat. The eviction threat is from Zhou and Du based on

misconduct by Harmony Haus.

       Finally, the notion that because of the fines Harmony Haus “must inevitably close”

has no support in the evidence. There are no financial statements or similar evidence to

show that the fines, if paid, would create such a financial burden that Harmony Haus



22 See Schwarz v. City of Treasure Island, 544 F.3d 1201, 1219 (11th Cir. 2008) [“Simply
put, a plaintiff must actually request an accommodation and be refused in order to bring
a reasonable accommodation claim under the FHA.”].

13 -   DEFENDANT’S RESPONSE TO PLAINTIFFS’ SECOND MOTION FOR INJUNCTIVE
       RELIEF
could not operate. Since it should be trivially easy for Harmony Haus to show the Court

its revenues and expenses, the unsupported claim of Mr. Ragette that the fines will put it

out of business deserves no weight at all.

         Moreover, as a matter of law, even if Harmony Haus had to pay fines, “[a]n injury

is ‘irreparable’ only if it cannot be undone through monetary remedies.”23 If monetary

damages can sufficiently compensate for any injuries, “the drastic solution of permanent

injunction is unnecessary.”24

         Finally, the claim by Harmony Haus that the mere denial of its accommodation

claim creates a presumption of irreparable harm, exaggerates the importance of this

presumption. As the Eleventh Circuit has explained:

                A presumption, as used in a case such as this, is merely an
                evidentiary technique used to apportion the burdens at trial
                and to maximize the efficiency of the judicial process. Such a
                presumption, may, of course, be rebutted by evidence that any
                injury that may occur is not irreparable. Thus, the real
                question in this case is whether the presumption of
                irreparable injury logically follows from a showing of a
                substantial likelihood that illegal discrimination has
                occurred.

Gresham v. Windrush Partners, Ltd., 730 F.2d 1417, 1423–24 (11th Cir. 1984) (emphasis

added). This understanding of the presumption of harm requires that Harmony Haus

explain why the presumption of irreparable injury “logically follows from a showing of a

substantial likelihood that illegal discrimination has occurred.” The leap from “we are not

allowed to park 12 cars on the street 24 hours a day” to “the residents of Harmony Haus

will have no place to live” is not merely illogical, it is absurd. The only consequence of the

denial of Harmony Haus’s requested accommodation is that if Harmony Haus chooses


23   Deerfield Med. Ctr. v. City of Deerfield Beach, 661 F.2d 328, 338 (5th Cir. 1981).
24   DSC Commc’ns. v. Next Level Commc’ns, 107 F.3d 322, 328 (5th Cir. 1997).

14 -     DEFENDANT’S RESPONSE TO PLAINTIFFS’ SECOND MOTION FOR INJUNCTIVE
         RELIEF
not to follow the parking rule it will continue to accumulate fines, but there is nothing

irreparable about that. Eventually Harmony Haus will either prevail in litigation

concerning those fines, in which case it will not have to pay them, or it will lose, in which

case it never had a right to its requested accommodation in the first place. Either way it

will not suffer an irreparable injury. The presumption of irreparable injury does not

logically flow from the alleged discriminatory act and so it cannot substitute for proof of

irreparable harm.

IV. The threat to Parkstone outweighs any harm that Harmony Haus might
    suffer.

        The “threat” to Harmony Haus is that its landlord will evict it for violating its lease,

a harm caused by its own misconduct and over which Parkstone has no control. The harm

to Parkstone from the requested injunction, on the other hand, is immediate and real. If

enjoined from enforcing the Declaration Parkstone will lose any ability to control how and

where Harmony Haus decides to park. Twelve cars on the street twenty-four hours a day

is a very real possibility given Harmony Haus’s scofflaw attitude toward the Declaration.

The harm to Parkstone of granting the injunction far outweighs the harm to Harmony

Haus.

V. The requested injunction is against the public interest.

        Parkstone agrees that enforcing the Fair Housing Act is in the public interest;

however, enforcing the Fair Housing Act means denying claims that have no factual or

legal merit just as much as means granting those that do. The interest of the public is

always in the correct application of the law, and in this case the correct application of the

Fair Housing Act requires that the Motion for Temporary Restraining Order                  and

Preliminary Injunction be denied.



15 -    DEFENDANT’S RESPONSE TO PLAINTIFFS’ SECOND MOTION FOR INJUNCTIVE
        RELIEF
VI. Counsel’s alternative request to withdraw as counsel.

       Parkstone does not object to a withdrawal of representation by Plaintiffs’ counsel. But

the ethical issues should not turn on how this Court rules on the TRO. Indeed, Parkstone’s

understanding of Rule 1.06(b) of the Texas Disciplinary Rules of Professional Conduct

concerning conflicts of interest requires that Plaintiffs’ counsel withdraw immediately

irrespective of whether the TRO is granted or denied. Zhou and Du are directly adverse to

Harmony Haus and especially so due to the threat of litigation that has arisen between

them. As noted above, a TRO will only stop what is not being done anyway; that is, efforts

to collect fines through litigation. But it will not stop the accumulation of fines or the

increasing financial risk to Zhou and Du which are adverse to Harmony Haus. Plaintiffs’

counsel cannot possibly represent both a landlord whose interest is in suing for indemnity

under the lease or other potential agreements between those parties and a tenant whose

interest is in never paying the landlord at all.

                               CONCLUSION AND PRAYER

         For the reasons set out above the Amended Motion for Temporary Restraining

Order and Preliminary Injunction should be denied.




16 -     DEFENDANT’S RESPONSE TO PLAINTIFFS’ SECOND MOTION FOR INJUNCTIVE
         RELIEF
                                                   Respectfully submitted,

                                                   NIEMANN & HEYER, LLP
                                                   Westgate Building, Suite 313
                                                   1122 Colorado Street
                                                   Austin, Texas 78701
                                                   Telephone: (512) 474-6901
                                                   Fax: (512) 474-0717

                                                   /s/ Eric J. Hansum
                                                   Eric J. Hansum, Of Counsel
                                                   Texas State Bar No.: 24027225
                                                   erichansum@niemannlaw.com

                                                   ATTORNEYS FOR THE
                                                   PARKSTONE PROPERTY
                                                   OWNERS ASSOCIATION, INC.


                             CERTIFICATE OF SERVICE

       I certify that on June 13, 2020, I electronically filed the foregoing with the clerk

of the court using the CM/ECF system, which will send notification of such filing to all

counsel of record.

                                   /s/ Eric J. Hansum

                                   Eric J. Hansum




17 -   DEFENDANT’S RESPONSE TO PLAINTIFFS’ SECOND MOTION FOR INJUNCTIVE
       RELIEF
